DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 46-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 26 lines 13, 17, call for “vertical panels”; claim 26 line 5 calls for “at least one vertical panel”; it is unclear if and how they are related.
Claim 26 is confusing because at line 19+ it calls for “the edge of the vertical panel of the first retaining structure to be adjacent the edge of the vertical panel of the second retaining structure”; however at line 3, it calls for the first and second retaining structures are opposite each other.  The retaining structures cannot be adjacent and opposite at the same time.  
Claim 26 line 23+, it is unclear how “a first panel” and “a second panel” relate back to the at least one vertical panel of the first /second retaining structures.
Claim 26 line 29 calls for “flexible sealing element”; however, it is unclear how it relates back to “a first form/ a second form of the flexible sealing element”.
Claim 26 line 31+ calls for “vertical panels”; however, it is unclear how it relates back to “at least one vertical panel of the first/second retaining structures”.
Claim 47 line 3 calls for “a projecting structure “; claim 26 line 16 calls for “projections”; it is unclear if and how they are related.
Claim 48, “the first vertical panel” lacks clear antecedent basis.
Claim 49, “the first vertical panels” lack clear antecedent basis.
Claim 49, “substantially horizontal elements” lack clear antecedent basis.
Claim 50, “the horizontal elements” lack clear antecedent basis.
Claim 51, “the first vertical panel” lacks clear antecedent basis.
Claim 52 is confusing because it appears to call for duplicate language that’s recited in claim 26;  “a waste retention area”, “an impervious liner”…. 
Claim 52, “of respective of” is grammatically awkward and confusing.
Claim 52, “first vertical panels” lack clear antecedent basis.
Claim 54, “areaby” is missing a space between area and by
Clime 54 lines 11, 14, “the at least one substantially vertical panel” lacks clear antecedent basis.
Claim 55 line 2 calls for “at least one retaining element”; claim 54 line 13 calls for “retaining elements”; it is unclear if and how they are related.
Claim 58 calls for “a space” and “a back fill material”; it is unclear how they relate back to “a space” and “a mass of compacted material” called for in claim 54.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49,50, 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed disclosure fails to provide basis for the vertical panels for the first/second retaining structures to have retaining elements embedded in compacted backfill and form an L-shaped retaining structure.  Therefore, such language constitutes new matter.  See Figs. 2-3, 9 for retaining elements.  See Figs. 4-8 for L-shape retaining structures.
Claim 51 is similarly rejected as claim 49 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 46-48,52,53 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014205495 (Fig. 6, para 00106-00108, 00139) in view of WO 2014205495 (see Figs. 9, 9A, 10).
WO document (Fig. 6 para 00106-00108, 00139) discloses a bund system for the retention of solid or liquid or pourable waste material.  However, WO document (Fig.6, para 00106-00108m 00139) is silent about including  bunds of the bund system comprising a plurality of retaining structures, including opposite first and second retaining structures, each of the first and second retaining structures including at least one vertical structural element comprising at least one vertical panel relative a base: the base covering a portion of a ground surface: the at least one vertical panel of the first retaining structure being separated by a space in the form of a waste retention area from the at least one vertical panel of the second retaining structure, the first and second retaining structures being maintained in a substantially vertical position on the ground surface by interaction of retaining elements located on first and second retaining structures with a mass of compacted backfill material; the retaining elements extending at proximate ends from an outward facing surface of the at least one vertical panel of the first and second retaining structures into the mass of compacted backfill material: the retaining elements provided with projections acting as soil anchors to lock the at least one vertical panel of the first and second retaining structures in the substantially vertical position in the mass of compacted backfill material; the at least one vertical panel of the first retaining structure having a vertical edge that lies adjacent to a vertical edge of another of the at least one vertical panel of the first retaining structure, the respective vertical edges being provided with one of two forms of flexible sealing elements, a first form of flexible sealing element comprising a strip of flexible polymer material overlaying a surface section of a first panel proximate an adjacent vertical edge of the first panel: a second form of the flexible sealing element comprising a strip of flexible polymer material overlaying a surface portion of a second panel proximate an adjacent vertical edge of the second panel; the second form of the sealing element including an overlap portion extending past the adjacent vertical edge of the second panel: the overlap portion of the second form of the flexible sealing element heat welded to the strip of flexible polymer material of the first form of flexible sealing element: the flexible sealing element heat welded to an impervious liner which extends across a ground surface of the waste retention area and extending up inward facing surfaces of respective vertical panels. 
WO document ‘495 (see Figs. 9, 9A, 10) teaches bunds of the bund system comprising a plurality of retaining structures, including opposite first and second retaining structures, each of the first and second retaining structures including at least one vertical structural element comprising at least one vertical panel relative a base: the base covering a portion of a ground surface: the at least one vertical panel of the first retaining structure being separated by a space in the form of a waste retention area from the at least one vertical panel of the second retaining structure, the first and second retaining structures being maintained in a substantially vertical position on the ground surface by interaction of retaining elements located on first and second retaining structures with a mass of compacted backfill material; the retaining elements extending at proximate ends from an outward facing surface of the at least one vertical panel of the first and second retaining structures into the mass of compacted backfill material: the retaining elements provided with projections acting as soil anchors to lock the at least one vertical panel of the first and second retaining structures in the substantially vertical position in the mass of compacted backfill material (see Fig. 9); the at least one vertical panel of the first retaining structure having a vertical edge that lies adjacent to a vertical edge of another of the at least one vertical panel of the first retaining structure, the respective vertical edges being provided with one of two forms of flexible sealing elements, a first form of flexible sealing element comprising a strip of flexible polymer material overlaying a surface section of a first panel proximate an adjacent vertical edge of the first panel: a second form of the flexible sealing element comprising a strip of flexible polymer material overlaying a surface portion of a second panel proximate an adjacent vertical edge of the second panel; the second form of the sealing element including an overlap portion extending past the adjacent vertical edge of the second panel: the overlap portion of the second form of the flexible sealing element heat welded to the strip of flexible polymer material of the first form of flexible sealing element (see Fig. 1A, 3A, 9, 9A, 10) : the flexible sealing element heat welded to an impervious liner which extends across a ground surface of the waste retention area and extending up inward facing surfaces of respective vertical panels (see Figs. 9A, 10). It should have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bund wall of WO document ‘495  (Fig. 6, para 00106-00108, 00139) to include the bund wall as taught by WO 2014205495 (see Figs. 9, 9A, 10) since such a modification enables the retention of liquid and increase volume capacity.
Re claim 46, wherein each of the retaining elements extends from the at least one vertical panel of the first retaining structure into the mass of compacted backfill maternal (see Fig. 9)  
Re claim 47, wherein the retaining elements comprise rods affixed at a first proximate end at an inward facing surface of the first vertical panel of the first retaining structure, a second distal end of each of the rods provided with a projecting structure extending beyond a periphery of the distal end of the rod (see Fig. 9). 
Re claim 48, wherein the first vertical panel of each of the retaining structures includes a substantially horizontal base element; the first vertical panels of the retaining structures extending from respective of the substantially horizontal base elements (see Fig. 10).
Re claim 52, see Figures 9A,10, impervious liner welded to seal elements along the vertical panels.  Waste retention area (see Fig. 6 of WO document).
Re claim 53, wherein each of the first and second retaining structures is formed of precast concrete (see Figs. 9,9A,10).. 

Claim(s) 49,50 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014205495 (Fig. 6, para 00106-00108, 00139) in view of WO 2014205495 (see Figs. 9, 9A, 10) as applied to claim 48 above, and further in view of Norman et al. (US 20030021630).
WO (as modified above) discloses the invention substantially as claimed.  However, WO (as modified above) is silent about the first vertical panels forming substantially "L"-shaped retaining structures.  
Norman et al. teaches first vertical panels forming substantially "L"-shaped retaining structures (see Figs. 3,5).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document (as modified above) to have the first vertical panels form substantially "L"-shaped retaining structures as taught by Norman et al. since such a modification resists overturning.
Re claim 50, wherein waste material is retained between opposing lines of the substantially “L" -shaped retaining structures: the opposing lines arranged with the horizontal elements facing inwards toward one to another (the combination of WO document Fig. 6, and Norman et al. Figs. 3,5)..

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014205495 (Fig. 6, para 00106-00108, 00139) in view of WO 2014205495 (see Figs. 9, 9A, 10) as applied to claim 26 above, and further in view of French document (FR 2279908).
WO (as modified above) discloses the invention substantially as claimed.  However, WO (as modified above) is silent about the first vertical panel of the first retaining structure is part of an inverted "T"-shaped retaining structure.
French document discloses the first vertical panel of the first retaining structure is part of an inverted "T"-shaped retaining structure (see Figs. 2,3,9)
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document (as modified above) to have the first vertical panels form substantially inverted “T"-shaped retaining structures as taught by French document since such a modification resists overturning.

Claims 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. or Schankler or French document (US 20030021630, 3419916, FR 2279908) in view of EP document (EP 0079880).
Norman et al. Schankler and French document all disclose a method of forming a waste retention area by enclosing the waste retention area by bunds: the bunds comprising substantially vertical structural elements relative a base; the base extending over a portion of a ground surface: the method including the steps of.
{a} preparing footings:
(b) placing the bunds on the footings to enclose the waste retention area; 
{c} installing an impervious liner to cover the ground surface of the waste retention area: the liner extending at least to a bottom of an inward facing surface of the at least one substantially vertical panel (see Figs. 3,5; Fig. 3; Figs. 2,3,9).
Norman et al. Schankler and French document all disclose the invention substantially as claimed.  However, they are all silent about  each of the bunds formed of a first substantially vertical panel spaced apart at a predetermined separation from an adjacent substantially vertical panel and wherein the at least one substantially vertical panel is retained m the predetermined separation by interaction of retaining elements with a mass of compacted material in a space between the at least one substantially vertical panel and the adjacent substantially vertical panel.
EP document ‘880 teaches bunds formed of a first substantially vertical panel spaced apart at a predetermined separation from an adjacent substantially vertical panel and wherein the at least one substantially vertical panel is retained m the predetermined separation by interaction of retaining elements with a mass of compacted material in a space between the at least one substantially vertical panel and the adjacent substantially vertical panel (see Figs. 4,5).
It would have been considered obvious to one of ordinary skill in the art to modify any of Norman et al. or Schankler or French document by replacing the vertical panels with the bund wall (see Fig. 5) as taught by EP document since such a modification facilitates construction by avoiding large concrete wall sections (pre-fabricated, poured in situ).
Re claim 55, wherein each of the substantially vertical panels is provided with at least one retaining element projecting from an inner surface thereof and extending at least across a part of the predetermined separation; and wherein each of the retaining elements comprises a distal end with a projection to form a soil anchor (4, see Fig. 5 of EP document). 
Re claim 56, wherein each of the retaining elements comprises a distal end with a projection adapted for a bolted connection of the retaining element to the inner surface of the adjacent substantially vertical panel (see Fig. 4, see EP document). 
Re claim 57, wherein the method includes the step of securing the distal ends of the retaining elements to the inner surface of the adjacent substantially vertical panel (see Fig. 4)
Re claim 58, wherein the method includes the further step of filling a space between the first substantially vertical panel and the adjacent substantially vertical panel with a back fill material (see Figs. 4,5).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to teach claim 26 (as depicted in Figure 9).  The examiner disagrees.  WO 2014205495 teaches claim 26 see discussion above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The knowledge generally available to one of ordinary skill in the art teaches one that a double wall as depicted in Figs. 4,5 of EP document provides a more robust wall to retain material therein.  The knowledge generally available to one of ordinary skill in the art teaches one to have wall segments so portions of the wall can be repaired instead of having to replace an entire monolithic wall.
Applicant argues that EP document is non-analogous art.  The examiner disagrees.  The retaining walls (bund) are replaced with another type of “retaining wall” to yield the desired results as discussed in the above rejection.
Applicant argues that “Figure 4 above”, (see page 9 of argument filed 7/14/2022) does not show an anchor. However, applicant depiction is of Figure 13. See Figure 5 of EP document, wherein member 4 is an anchor.embedded in backfill (see attached machine translation).
Applicant’s argument that “waste retention area” in between panels is not taught by EP document.  The examiner agrees.  However, claim 26 was amended and a new grounds of rejection has been applied.  See discussion above.
Applicant argues that the prior art of record fails to teach a “bund”.  The examiner disagrees.  Norman et al,  Schankler and French document (US 20030021630, 3419916, FR 2279908) teach a bund in as much as applicant Figure 2 depicts a bund.
Applicant argues that Norman et al. or Schankler or French document (US 20030021630, 3419916, FR 2279908) fails to teach Figure 9 depicted by applicant.  The examiner agrees.  However, WO ‘’495 teaches such structure (see discussion above)..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
8/27/2022